                 Case 3:20-cv-05708-JCC Document 12 Filed 08/28/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMERICAN FAMILY CONNECT                                 CASE NO. C20-5708-JCC
     PROPERTY AND CASUALTY INSURANCE
10
     COMPANY F/K/A IDS PROPERTY                              MINUTE ORDER
11   CASUALTY INSURANCE COMPANY,

12                              Plaintiff,
                  v.
13
     LEANNE M. SASS, an individual, JESUS
14
     SASS, an individual, and JASON HALL, an
15   individual,

16                              Defendants.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          The parties have filed a stipulation and proposed order to dismiss Defendant Leanne M.

21   Sass from this action (Dkt. No. 11). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this

22   stipulation is self-executing. All claims, crossclaims, and counterclaims by or directed against

23   Defendant Leanne M. Sass are dismissed, and Defendant Leanne M. Sass is DISMISSED with

24   prejudice as a party to this lawsuit.

25          //

26          //




     MINUTE ORDER
     C20-5708-JCC
     PAGE - 1
            Case 3:20-cv-05708-JCC Document 12 Filed 08/28/20 Page 2 of 2




 1        DATED this 28th day of August 2020.

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C20-5708-JCC
     PAGE - 2
